Advisory Action
The Applicant’s amendments and arguments dated 4/20/2021 have been fully considered. Claims 1 and 14 are amended. Claims 2-3 are cancelled. Claims 16-20 are withdrawn from examination. The amendments are not entered for the reasons described below. As such, claim 1-20 are still pending according to the claim set of 12/29/2020.
Response to Amendments and Arguments
The Applicant’s arguments are addressed below in the same order that they appear in the communication of 4/20/2021 (pages 8-9). 
Applicant states that YOUNG (US-2017/0330654), hereinafter YOUNG does not teach the recited step of "forming a structure comprising a plurality of second feedstock cores axially separated by and surrounded by the first feedstock."
	The Examiner refers to the FIG. 4 of YOUNG. As illustrated, YOUNG teaches formation of structure 400/402/404. The numerals 402/400 are the plurality of second feedstock cores that are axially separated from each other. They are surrounded by the first feedstock 404.
Applicant states that YOUNG does not teach multiple pumps or intermittent operation of a pump. MUSE (US-2019/0070765), hereinafter MUSE teaches using multiple pumps to inject multiple materials to a single needle and as such cannot "form a structure comprising a plurality of second feedstock cores axially separated by and surrounded by the first feedstock." Furthermore, MUSE does not teach a second pump "fluidly isolated from the first pump" since the materials mix in the single needle. MUSE only contemplates intermittent pumping of different materials to form mixtures of materials and does not contemplate forming a structure having multiple cores. 
The Examiner replaced and substituted the single needle of the primary art of the MUSE with the coaxial nozzle or needle of YOUNG and presented the motivation for such substition by one having ordinary skill in the art (see final office action 3/8/202, pages 7-9). Therefore, the combination method of MUSE and YOUNG is capable of forming this coaxial structure. 
The Applicant argues a single reference only. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding isolations of two pumps, the Examiner respectfully disagrees. MUSE teaches that the first pump is fluidly isolated from the second pump {[FIG. 2] note pumps A and B are isolated from each other till reaching the needle, note that the needle of MUSE is substituted with the coaxial nozzle or needle of YOUNG}.
Applicant states that the Examiner asserts that it would be obvious to replace the needle of MUSE with the coaxial needle of YOUNG to form the recited structure. Applicant respectfully disagrees. Neither MUSE nor YOUNG contemplate forming a structure with a plurality of cores. There is consequently no suggestion in the art of any rationale for replacing the single needle of MUSE with the coaxial needle of YOUNG, i.e. to form a structure having a plurality of cores. The suggestion that the recited structure could be formed by combining intermittent operation of a pump as taught by MUSE with the coaxial needle of YOUNG is insufficient for finding that the combination of MUSE and YOUNG teach the recited step of "forming a structure comprising a plurality of second feedstock cores axially separated by and surrounded by the first feedstock." It is respectfully submitted that the Examiner impermissibly relies on hindsight in finding this step would have been obvious when neither teach nor suggest such step. For this reason, Application respectfully submits that independent claim 1 is in condition for allowance.
	The Examiner respectfully disagrees. First, as shown above, YOUNG indeed teaches a method that can form the coaxial structure. Second, the Examiner established the rationale and motivation for one of ordinary skill in the art to replace the single needle of MUSE with the coaxial needle of YOUNG (see final office action 3/8/202, pages 7-9). 
The Applicant is advised to present a specific argument rebutting the rationale and the motivation that the Examiner presented, or present an argument as to why such substitution is not within the skill of one of ordinary skill in the art, or an argument as to how this substitution changes the principle operation of the method of MUSE and/or YOUNG.
Furthermore, and in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the reasons stated above and to maintain the continuity of the application for tis potential appeal, the amendments are not entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748